Affirming.
The appellant, Vina Pratt, sued the appellees, Sandy Ridge Lands Corporation and an individual, alleging that she was the owner of an undivided interest in certain land and praying a partition. Her petition was dismissed upon evidence that the plaintiff had conveyed an interest which she once owned in the land and the defendants held the entire title.
The appeal was filed November 15, 1944, at which time the appellees had already filed their brief. Appellant's failure to file a brief must be considered as a confession that the judgment is correct. At least, in its absence, we presume no error was committed and that the judgment is proper. Skaggs v. Elkhorn Coal Corporation, 297 Ky. 330, 180 S.W.2d 88.
Judgment affirmed.